UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1103



CHARLES ULYSSES SMITH,

                                            Plaintiff - Appellant,

          versus

UNITED STATES ARMY; BOARD OF MILITARY CORREC-
TION; BOARD OF MILITARY REVIEW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-95-3483-H)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Ulysses Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his pro se complaint under the Federal Tort Claims Act, 28 U.S.C.

§§ 2675-80 (1995). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Smith v. United States
Army, No. CA-95-3483-H (D. Md. Dec. 6, 1995; Jan. 24, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2